     Case 2:16-cv-00562-WBS-DMC Document 51 Filed 06/10/20 Page 1 of 3

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   KORDY RICE,                              No. 2:16-CV-0562 WBS DMC
13                 Plaintiff,

14         v.                                 ORDER
15   R. McCORD, C. DRAKE, and
     GOODRICH,
16
                   Defendants.
17

18

19                                 ----oo0oo----

20              Plaintiff, a prisoner proceeding pro se, brings this

21   civil rights action pursuant to 42 U.S.C. § 1983.         The matter was

22   referred to a United States Magistrate Judge pursuant to Eastern

23   District of California local rules.

24              On March 2, 2020, the Magistrate Judge filed findings

25   and recommendations herein which were served on the parties and

26   which contained notice that the parties may file objections

27   within the time specified therein.       Timely objections to the

28   findings and recommendations have been filed.
                                          1
     Case 2:16-cv-00562-WBS-DMC Document 51 Filed 06/10/20 Page 2 of 3

1               In accordance with the provisions of 28 U.S.C. §

2    636(b)(1)(C) and Local Rule 304(f), this Court has conducted a de

3    novo review of this case.      Having carefully reviewed the entire

4    file, the Court finds the findings and recommendations to be

5    supported by the record and by proper analysis, except to the

6    extent discussed below.

7               In adopting the findings and recommendations, the court

8    overrules defendants’ objection that summary judgment is

9    appropriate as to plaintiff’s claim that he was dragged by

10   defendants McCord and Drake.      While the evidence supports a

11   conclusion that any injury suffered by plaintiff was solely a

12   result of his being slammed to the ground, plaintiff does not

13   assert separate claims for being dragged and for being slammed to

14   the ground.    Rather, he asserts claims based on an alleged course

15   of events, specifically being dragged along the floor by McCord

16   and Drake for about fifteen feet, and then being slammed to the

17   ground by defendant McCord after he stood up.         (Compl. at 5

18   (Docket No. 1).)

19              Moreover, whether defendant was dragged, and if so, in

20   what matter, is a disputed issue of fact.        (See, e.g., Pl.’s
21   Reply to Defs.’ Statement of Undisputed Facts (Docket No. 44. at

22   ¶ 15 (disputing defendants’ contentions that plaintiff was merely

23   dragging his feet, at no time had his entire body on the ground,

24   and did not appear to be in pain).)       Given the disputed facts,

25   summary judgment regarding plaintiff’s alleged dragging by McCord

26   and Drake is inappropriate.
27              This determination requires further examination of the

28   findings and recommendations.      The magistrate judge recommends
                                          2
     Case 2:16-cv-00562-WBS-DMC Document 51 Filed 06/10/20 Page 3 of 3

1    that summary judgment be granted in full in favor of defendant

2    Drake.   However, given the court’s determination that summary

3    judgment on the dragging incident is inappropriate, plaintiff may

4    still proceed on his excessive force claim against Drake, who

5    participated in that dragging with McCord.        Accordingly, the

6    court declines to adopt the findings and recommendations to the

7    extent that the magistrate judge recommends dismissal of all

8    claims against Drake.     However, the court will adopt the findings

9    and recommendations in all other respects.

10              Accordingly, IT IS HEREBY ORDERED that:

11              1.    Defendants’ objections to the findings and

12   recommendations are overruled.

13              2.    The findings and recommendations filed March 2,

14   2020 (Docket No. 49), are adopted to the extent they are

15   consistent with this order.

16              3.    Defendant Drake’s motion for summary judgment (ECF

17   No. 40) is granted in part.      All claims against Drake are

18   dismissed with the exception of plaintiff’s Eighth Amendment

19   excessive force claim.

20              4.    Defendants Goodrich and McCord’s motion for
21   summary judgment (ECF No. 41) is granted in part.         All claims

22   against Goodrich are dismissed.       All claims against McCord are

23   dismissed with the exception of plaintiff’s Eighth Amendment

24   claim excessive force claim.

25         This action shall proceed solely on plaintiff’s Eighth

26   Amendment excessive force claim against defendants McCord and
27   Drake.

28   Dated:   June 9, 2020
                                          3
                                  3
